Citation Nr: 1714716	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to August 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in October 2016 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss for VA compensation purposes, and the evidence shows that this disorder is at least as likely as not a result of in-service acoustic trauma.

2. Tinnitus is caused by the appellant's service-connected bilateral hearing loss disability.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss is found to have been incurred inservice. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. Tinnitus is caused by a service connected disorder, and as such secondary service connection may be granted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss

The Veteran asserts that he has bilateral hearing loss which was caused by noise exposure in service. He testified in October 2016 that he was frequently exposed to the sounds of gunfire and artillery, and was transported by helicopter and light aircraft without the benefit of hearing protection. The Veteran's DD Form 214 indicates that he served as an infantry unit commander.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or in at least three of these frequencies is 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has met the current disability requirement, as the August 2011 VA examination and the private evaluation reports submitted by the Veteran show that he has bilateral hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385. The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service, as these statements are consistent with his military occupational specialty as an infantry unit commander.

Regarding the third element required for service connection, that of a causal relationship between the current disability and service, the Board finds that the evidence is at least in equipoise. See 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

In this regard, the Veteran has submitted two letters from private treating physicians. In a November 2016 letter, Dr. L. opined that the Veteran's hearing loss was more likely than not related to his active duty service. A December 2016 letter from Dr. R. stated that the fact that the Veteran had hearing loss, and received his first hearing aids at age 44, suggested that his hearing loss was caused by military noise exposure. 

The Board acknowledges that an April 2012 VA examination report includes an opinion which weighs against the claim. However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54  (1990). Moreover, the Board notes that the April 2012 VA examiner's opinion was provided without the benefit of a review of the Veteran's service treatment records which are not available to an examiner, and which may have been destroyed in a 1973 fire at the National Personnel Records Center. 

The Board therefore finds that the Veteran suffered acoustic trauma in service, that he currently has bilateral hearing loss for VA compensation purposes, and that the evidence is at least in equipoise as to whether this hearing loss is related to his active duty service.  Hence, entitlement to service connection for bilateral hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

Tinnitus

Herein, the Veteran has been granted service connected for bilateral hearing loss. In an August 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having tinnitus that was as likely as not secondary to his hearing loss. Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus, secondary to service-connected bilateral hearing loss, is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


